per curiam:
La Sra. Elba Vega Ríos recurre ante nos de una resolución que emitió el Tribunal de Circuito de Ape-laciones (en adelante Tribunal de Circuito), en la cual de-terminó que a tenor con el Art. 12 de la Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad de Puerto Rico, Ley Núm. 180 de 27 de julio de 1998, según enmen-dada, 29 L.P.R.A. sec. 250j, la acción de reclamación de salarios que instó contra Caribe General Electric, Inc. (en adelante Caribe) estaba limitada a tres años. De otra parte, debemos determinar si la omisión de notificar un escrito de certiorari sin el sello indicativo de la fecha y hora de presentación privó de jurisdicción al Tribunal de Cir-cuito para entender en el recurso.
I — I
El 28 de julio de 1999 la señora Vega Ríos, ex empleada de Caribe y quien fue cesanteada el 25 de junio de 1999, presentó una demanda contra la empresa en la cual re-clamó salarios, horas extras, vacaciones y otros beneficios.(1) La parte demandante adujo que el patrono debía pagarle las sumas adeudadas por los últimos diez años. En su contestación a la demanda, Caribe negó las alegaciones en su contra. El 27 de enero de 2000 Caribe presentó una moción de sentencia sumaria parcial en la que alegó que para la fecha de la presentación de la de-manda estaban en vigor las disposiciones de la Ley Núm. 180, supra, que limitan el pago de salarios adeudados a los tres años anteriores a la cesantía, y que, por lo tanto, la reclamación estaba limitada a los tres años anteriores al *68525 de junio de 1999, fecha del despido. La señora Vega Ríos se opuso y alegó que podía reclamar la cantidad adeudada por diez años de acuerdo con el Art. 12(e) de la Ley Núm. 180, supra, 29 L.RR.A. sec. 250j(e), ya que la limitación de tres años dispuesta en la ley entró en vigor el 28 de julio de 1999, por ser el día anterior un día feriado.
El tribunal de instancia denegó la sentencia sumaria parcial el 7 de agosto de 2000 mediante una resolución que fue notificada el 14 de agosto de 2000. Determinó que las disposiciones del Art. 12(e) de la Ley Núm. 180, supra, en-traron en vigor el día posterior al feriado, es decir, el 28 de julio de 1999. Caribe recurrió del anterior dictamen al Tribunal de Circuito mediante una Petición de Certiorari el 13 de septiembre de 2000. El foro apelativo emitió una Re-solución el 29 de septiembre de 2000 —notificada el 5 de octubre de 2000— en la que revocó lo resuelto por el foro de instancia, al determinar que por tratarse de la fecha de vigencia de una ley, no aplicaba la Regla 68.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, que dispone que cuando el último día para el cómputo de un término sea sábado, do-mingo o día feriado, el plazo se extenderá hasta el próximo día. Estimó que la reclamación de los demandantes estaba limitada a los tres años anteriores a la cesantía.
El 2 de octubre de 2000, sin haberse notificado la reso-lución que emitió el tribunal apelativo, los demandantes presentaron una moción de desestimación. Alegaron que la copia de la Petición de Certiorari que Caribe les notificó no estaba sellada con la hora y fecha de presentación, en con-travención a lo dispuesto en la Regla 33(B) del Reglamento del Tribunal de Circuito, 4 L.P.R.A. Ap. XXII-A. A la luz de lo anterior, adujeron que el recurso no quedó perfeccio-nado, lo cual privaba de jurisdicción al foro apelativo para entender en él. Ese tribunal emitió una Resolución el 6 de octubre de 2000 en la que declaró que no tenía nada que disponer respecto a la moción de desestimación por haber dispuesto del recurso previamente. La señora Vega Ríos presentó una moción de reconsideración, que fue declarada no ha lugar.
*686Inconforme, ésta acudió ante nos para alegar que el Tribunal de Circuito incidió:
[A]l denegar la moción de desestimación del recurso por falta de jurisdicción y al denegar la solicitud de reconsideración presentada.
[A]l determinar que el término de 1 año establecido en el Art. 12(e) de la Ley Núm. 180 era un término de vigencia diferida del Art. 12(c) de dicha Ley y al no reconocer que dicho término era uno de prescripción.
Acogido el recurso como un certiorari, el 25 de enero de 2002 expedimos el auto solicitado y, con el beneficio de los argumentos de las partes, procedemos a resolver.
hH
En su primer señalamiento de error la peticionaria, se-ñora Vega Ríos, alega que el Tribunal de Circuito carecía de jurisdicción para intervenir en el recurso de certiorari presentado por Caribe, toda vez que la copia del recurso que se le notificó no estaba sellada con la fecha y hora de presentación. La Regla 33(B) del Reglamento del Tribunal de Circuito, supra, en lo pertinente, dispone:
La parte peticionaria notificará la solicitud de certiorari, de-bidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord, o en su defecto, a las partes ... dentro del término jurisdiccional o de cumplimiento estricto establecido por ley, según fuere el caso, para presentar el recurso.
El propósito de la citada disposición es que la parte recurrida conozca la fecha de presentación del recurso de manera que pueda constatar si se presentó dentro del término correspondiente y si el foro apelativo tiene jurisdicción sobre el recurso. Pueblo v. Colón Mendoza, 149 D.P.R. 630, 640 (1999). El requisito de que la copia de la solicitud de certiorari que se notifique a la parte recurrida esté sellada con la fecha y hora de presentación, no es de carácter jurisdiccional, sino un requisito de forma. Véase *687Pueblo v. Colón Mendoza, supra, págs. 640-641. Incumplir con esta obligación —aunque no constituye una práctica deseable— no conlleva la drástica medida de desestimar el recurso ni priva al foro apelativo de jurisdicción para en-tender en él. H.A. Sánchez Martínez, Práctica jurídica de Puerto Rico: derecho procesal apelativo, Hato Rey, Lexis/ Nexis, 2001, See. 705, págs. 192-193. La peticionaria, de otra parte, debe cumplir con el requisito jurisdiccional de notificar su petición de certiorari con copia a las partes. S.L.G. v. Mun. de Guaynabo, 154 D.P.R. 98, 104-105 (2001).
No existe razón para desestimar un recurso únicamente porque falte un sello que indique la hora y fecha de la presentación, en ausencia de una controversia respecto a la notificación oportuna del recurso a la parte recurrida. Una vez más reiteramos que aunque las disposiciones re-glamentarias sobre los recursos que se van a presentar en los tribunales se deben observar rigurosamente, eso no conlleva una adhesión inflexible a las disposiciones ya que, en lo posible, las controversias judiciales se deben resolver en los méritos. Sánchez et als. v. Hosp. Dr. Pila et als., 158 D.P.R. 255 (2002); Rodríguez v. Sucn. Martínez, 151 D.P.R. 906 (2000).
Cónsono con lo anterior, el mecanismo procesal de la desestimación por incumplimiento con las disposiciones reglamentarias se debe utilizar como último recurso, cuando el “incumplimiento haya provocado un impedimento real y meritorio para que el tribunal pueda atender el caso en los méritos”. Román et als. v. Román et als., 158 D.P.R. 163 (2002); S.L.G. v. Mun. de Guaynabo, supra.
En el caso ante nos, la señora Vega Ríos no ha contro-vertido que Caribe notificó la copia de la petición de certio-rari dentro del término de cumplimiento estricto dispuesto para eso, es decir, dentro de los treinta días siguientes a la fecha del archivo en autos de copia de la resolución recurrida. Regla 32(D) del Reglamento del Tribunal de Cir-*688cuito, 4 L.P.R.A. Ap. XXII-A. Lo único que aduce es que la copia no tenía el sello con la fecha y hora de presentación. Aunque nos encontramos ante una notificación defectuosa —porque no se cumplió estrictamente con lo dispuesto en la Regla 33(B), supra— la parte aquí peticionaria, es decir, la señora Vega Ríos, sí tuvo la oportunidad de constatar la fecha de presentación, ya que Caribe indicó en el escrito que el mismo día, 13 de septiembre de 2000, se notificó la copia del recurso mediante correo certificado con acuse de recibo. La señora Vega Ríos no ha alegado que la falta del sello la perjudicara en alguna forma para comparecer ante el Tribunal de Circuito. Por el contrario, ésta presentó oportunamente su alegato ante el tribunal apelativo y pos-teriormente fue que advirtió el defecto en la notificación, por lo cual solicitó la desestimación del recurso.
A la luz de lo anterior, resolvemos que Caribe subsanó el defecto de la ausencia del sello de presentación al certificar en su escrito que el mismo día envió copia a la señora Vega Ríos por correo certificado con acuse de recibo y, en conse-cuencia, el foro apelativo tenía jurisdicción para intervenir en el recurso de certiorari.
r-H hH
Nos corresponde determinar si la reclamación que instó la señora Vega Ríos contra Caribe está limitada a los tres años anteriores a la cesantía, en virtud de la Ley Núm. 180, supra.
En Puerto Rico el trabajo se encuentra ampliamente reglamentado por un esquema legislativo que persigue salvaguardar los derechos de los trabajadores que han sido garantizados en la Sec. 16 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, entre los que se encuentra el derecho a un salario mínimo razonable y a recibir igual paga por igual trabajo. De esta reglamentación se puede colegir un interés apremiante del Estado de erradicar las prácticas injustas en el *689empleo. S.L.G. Afanador v. Roger Electric Co., Inc., 156 D.P.R. 651 (2002).
A tenor con lo anterior, el 27 de julio de 1998 se aprobó la Ley Núm. 180, supra, en sustitución de la anterior Ley Núm. 96 de 26 de junio de 1956. La nueva medida comenzó a regir “inmediatamente después de su aprobación”. (Enfa-sis suplido.) Art. 18 de la Ley Núm. 80, supra, Leyes de Puerto Rico, pág. 706. Esta ley persigue establecer un me-canismo más ágil para elevar el salario de los trabajadores de manera que la legislación responda a sus condiciones actuales y a la realidad económica de Puerto Rico. Exposi-ción de Motivos, P. del S. 955 de 12 de febrero de 1998. Aunque la Ley Núm. 180, supra, coexiste en nuestro orde-namiento con la Ley Federal de Normas Razonables de Trabajo, que aplica a un gran número de empleados, “no deja de tener importancia la ley estatal, por el hecho básico de disponer beneficios adicionales para los trabajadores”. (Enfasis suplido.) A. Acevedo Colom, Legislación Protectora del Trabajo Comentada, 7ma ed. rev., San Juan, Ramallo Printing Bros., 2001, Cap. II, pág. 37.
La controversia ante nos está relacionada con uno de los cambios más significativos que introdujo la Ley Núm. 180, supra. Su antecesora disponía que se podían reclamar los salarios adeudados correspondientes a los últimos diez años anteriores a la fecha en que se instaba la reclamación. La nueva legislación, sin embargo, limitó la reclamación a aquellas sumas adeudadas dentro de los tres años anterio-res al momento en que se ejercita la causa de acción. Aun-que estas disposiciones entraron en vigor inmediatamente después de la aprobación de la ley, el Art. 12 dispuso, en lo pertinente:

Término prescriptivo

(b) Cuando el empleado estuviere trabajando con el pa-trono, la reclamación solamente incluirá los salarios a que tu-viese derecho el empleado, por cualquier concepto, durante los últimos tres (3) años anteriores a la fecha en que se estable-ciese la acción judicial.
(c) En el caso de que el empleado hubiese cesado en su em-*690pleo con el patrono, la reclamación solamente incluirá los úl-timos tres (3) años anteriores a la fecha de su cesantía.
(e) Lo dispuesto en esta sección en nada afectará los casos ya radicados en los tribunales, o que se radiquen dentro de un año después de entrar en vigor este capítulo. (Enfasis suplido.) 29 L.P.R.A. sec. 250j.
Hace apenas seis meses, en Hernández v. Shering, 159 D.P.R. 367 (2003), este Tribunal atendió la controversia que presenta el recurso de marras, es decir, la fecha en la cual entró en vigor la disposición que limita a tres años las reclamaciones de salarios. Señalamos entonces que aunque la ley tuvo una vigencia inmediata, de acuerdo con el citado Art. 12(e), el término prescriptivo que allí se establece no aplicará a los casos ya presentados en los tribunales ni a los que se presenten luego de un año de haberse aprobado la ley. Por lo tanto, se trata de una disposición
... que tiene implicaciones procesales relativas a cuáles ac-ciones podían presentarse y cuáles no, por lo que no se trata simplemente de una disposición sobre la fecha en la cual co-menzará a regir una ley o parte de ella. (Enfasis suplido.) Hernández v. Shering, supra, pág. 372.
El año después de entrar en vigor la Ley Núm. 180, supra, se cumplió el 27 de julio de 1999, día feriado por conmemorarse el natalicio del Dr. José Celso Barbosa. La consecuencia lógica de lo anterior es que las reclamaciones salariales no se pudieron presentar en los tribunales el día establecido en la ley porque, como regla general, las secretarías de las salas judiciales están cerradas. Véase Márquez v. Junta Insular de Elecciones, 41 D.P.R. 1, 10, 14 (1930). Ante las consecuencias procesales del citado Art. 12(e), estimamos que procede aplicar la Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que dispone:
En la computación de cualquier término prescrito o conce-dido por estas reglas, o por orden del tribunal o por cualquier estatuto aplicable, no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fi-jado empieza a correr. El último día del término así computado se incluirá siempre que no sea sábado, domingo ni día de *691fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día legalmente feriado. Cuando el plazo prescrito o concedido sea menor de siete (7) días, los sábados, domingos o días de fiesta legal in-termedios se excluirán del cómputo. Medio día feriado se con-siderará como feriado en su totalidad.
En Hernández v. Shering, supra, pág. 372, señalamos que el lenguaje de la citada regla es "amplio y abarcador. Se refiere a cualquier término prescrito o concedido por las Reglas de Procedimiento Civil, por orden del Tribunal o por cualquier estatuto aplicable” y, por ende, no existe razón para excluir del ámbito de su aplicación al Art. 12(e) de la Ley Núm. 180, supra. Ala luz de lo anterior, en Hernández v. Shering, supra, decidimos que procede extender el año dispuesto en el Art. 12(e) hasta el próximo día laborable después de su vencimiento, es decir, hasta el 28 de julio de 1999.(2)
De la exposición anterior se puede colegir que la señora Vega Ríos presentó su reclamación dentro del término es-tablecido en la Ley Núm. 180, supra, y por lo tanto, puede incluir en ésta los salarios adeudados por los últimos diez años, ya que no aplica el término de tres años dispuesto en *692la nueva legislación. Resolvemos que erró el Tribunal de Circuito al determinar lo contrario.
Hoy, al tener ante nos unos argumentos similares a los que atendimos en Hernández v. Shering, supra, debemos reiterar la doctrina del precedente judicial: cuando una controversia se ha resuelto deliberadamente, “no debe ser variada, a menos que sea tan manifiestamente errónea que no pueda sostenerse sin violentar la razón y la justicia”. Banco de Ponce v. Iriarte, 60 D.P.R. 72, 79 (1942). De esta forma, además, damos estabilidad y certidumbre al ordenamiento jurídico, específicamente en lo concerniente a reclamaciones salariales.
Por los fundamentos antes expuestos, revocamos la sen-tencia emitida por el Tribunal de Circuito de Apelaciones y devolvemos el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Presidente Interino Señor Rebollo López emitió una opinión concurrente y disidente.
— O —

 Figuraron también como codemandantes los Sres. Francisco Adorno Santana, Eduardo Berford Benitez, Jesús Delemiere Ayala, Eddie Ortiz, Elias Roldán Sanes y la Sra. Carmen Rodríguez Maldonado, quienes también fueron cesanteados el 25 de jimio de 1999.


(2) Es menester indicar que la doctrina española reconoce que en ocasiones el legislador concede un plazo, llamado de “vacación de la ley” o vacatio legis, entre el momento de la publicación y el del comienzo de vigencia de la disposición. Como bien explica Castán, dentro de este esquema pueden ocurrir dos modalidades: un sistema simultáneo o un sistema sucesivo. En el primero, la ley entrará en vigor de manera uniforme en todo el territorio del Estado. En el segundo, se establecen diversos pla-zos de acuerdo con la distancia de cada comarca o región respecto al lugar donde se publica la ley. Debido a la distancia entre las ciudades y los limitados medios de comunicación que se tenían en épocas remotas, el vacatio legis permitía que las personas conocieran la ley y se prepararan para su aplicación antes de que ésta fuera vigente en su territorio. M. Albaladejo, Derecho civil, 9na ed., Barcelona, Ed. Bosch, 1983, T. I, Vol. 1, págs. 192-193; J. Castán Tobeñas, Derecho civil español, común y foral, 12ma ed., Madrid, Ed. Reus, 1982, T. I, Vol. 1, pág. 442.
Como se puede observar, la situación con el Art. 12(e) de la Ley Núm. 180, supra, es totalmente contraria a la que se da en aquellas disposiciones en las que el legislador establece un vacatio legis, pues la ley entró en vigor inmediatamente luego de haber sido aprobada, de acuerdo con el citado Art. 18. Ahora bien, el Art. 12(e) excluyó del nuevo límite de tres años aplicable a las reclamaciones salariales a los casos ya presentados o que estuvieran próximos a presentarse dentro del año posterior a la aprobación de la nueva ley. De otra parte, debido a las importantes conse-cuencias procesales recién indicadas del Art. 12(e), rehusamos aplicar la figura del “vacatio legis” en el presente recurso.